188 S.E.2d 725 (1972)
14 N.C. App. 585
STATE of North Carolina
v.
Thomas Jeremiah REDMOND.
No. 7222SC219.
Court of Appeals of North Carolina.
May 24, 1972.
*726 Atty. Gen. Robert Morgan by Asst. Atty. Gen. H. A. Cole, Jr., for the State.
Pope, McMillan & Bender by William P. Pope, Statesville, for defendant appellant.
CAMPBELL, Judge.
The defendant assigns as error the sufficiency of the evidence to sustain a verdict of guilty of felonious breaking and entering because there was no evidence that the defendant intended to commit any crime since nothing was taken from the house.
There is no merit in this position.
In the case of State v. McBryde, 97 N.C. 393, 1 S.E. 925 (1887), it is stated:
". . . The intelligent mind will take cognizance of the fact that people do not usually enter the dwellings of others in the night-time, when the inmates are asleep, with innocent intent. The most usual intent is to steal; and, when there is no explanation or evidence of a different intent, the ordinary mind will infer this also. The fact of the entry alone, in the night time, accompanied by flight when discovered, is some evidence of guilt, and, in the absence of any other proof, or evidence of other intent, and with no explanatory facts or circumstances, may warrant a reasonable inference of guilty intent. . . ."
As stated in State v. Tippett, 270 N.C. 588, 155 S.E.2d 269 (1967),
"[A]ctual commission of the felony, which the indictment charges was intended by the defendant at the time of the breaking and entering, is not required in order to sustain a conviction of burglary. . . ."
*727 We hold that the evidence in this case was ample to be submitted to the jury and to sustain the jury's verdict of guilty.
No error.
MALLARD, C. J., and BROCK, J., concur.